Advisory Action
	Claim 8 is cancelled.
	Claims 1 and 4 are amended.
The proposed amendments, filed on 06/11/2021, after a final rejection, mailed on 04/14/2021, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claim 1 have been incorporated new limitations which have not been previously defined regarding claimed “additive manufacturing method”; newly added limitations to claim 1 such as “…the arm is connected to and rotatable about a shaft; the shaft extends transverse to the print bed along a central axis of the print bed; and the shaft is centered on the central axis…”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “additive manufacturing method”.
Response to Arguments
Applicant's arguments, filed on 06/11/2021, have been fully considered but they are not persuasive. 
	Applicant’s arguments that in Mackie et al, “any parts made using 3D printer are located on object platform (12) and therefore are not centered on and do not surround the central axis of base plate (30). Thus, the embodiment shown in Figs. 1-2 do not disclose the invention of claim 1. The embodiments shown in Figs. 1-2 do not disclose the invention of claim 1. The embodiments shown in FIGS. 3-9 and 12 similarly relate to one or more rotating tool support arms (36) that are used to create parts on an adjacent object platform (12) rather than a part that is centered on and surrounds a central axis about which any of the tool support arms (36) rotate.”
This is not found persuasive. It is believed that Mackie et al. (US ‘435) still discloses the limitations of claims 1 (amended) and claim 9. As to claims 1 and 9, Mackie et al. (US ‘435) disclose the arm (36) is connected to and rotatable about a shaft (24); the shaft (24) extends transverse to the print bed 


[AltContent: textbox (The shaft (24) extends transverse to the print bed (12) since the axis (28) of the print bed (12) extends parallel to the central axis (16) of the print bed (24).)][AltContent: arrow][AltContent: textbox (An axis (28) of the shaft (24) is centered or positioned based on a distance of the central axis (16) of the print bed (12) from the axis (28) of the shaft (24).)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    259
    425
    media_image1.png
    Greyscale



Therefore, Applicant’s arguments are not found persuasive and the prior art of Mackie et al is still applicable for rejection of the claimed subject matter.
Examiner’s Notes
	Through a full review of the after final response in view of the applied rejection in the issued Final Action, it has been noted that if the amended claim 1 and claim 9 to be further clarified by incorporating the subject matter from paragraph [0017] of the specification (first sentence), Each of claims 1 and 9 will have the potential to overcome the prior art of Mackie et al. However, a further search/consideration would be necessary prior to making a decision on 
	Below is an example of the amendments that can be made to the newly added limitation to claim 1 incorporating the subject matter of paragraph 17 (first sentence). Similar changes can be made to respective limitations in claim 9, as well.
	“…the arm is connected to and rotatable about a shaft; the shaft extends transverse and is attached to the print bed along a central axis of the print bed; and the shaft is centered on and rotatable about the central axis in such a way that an axis of the shaft is concentric with the central axis of the print bed;…”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743                                                                                                                                                                                        	06/23/2021